Opinion by
Will-son, J.
§ 479. Distress ivarrant; sufficient affidavit for. The affidavit for the distress warrant is sufficient. It states that the amount sued fqr is for rent; that it was then due; and that the warrant was not sued out for the purpose of vexing and harassing the defendant. These facts entitled the plaintiff to the writ. [E. S. arts. 3107, 3112, 3113.] That the affidavit stated additional grounds for the warrant, did not vitiate it.
§ 480. Same; insufficient bond for. The bond for the warrant is defective and should have been quashed. It is conditioned as follows: “Defendant will prosecute his suit to effect, and will pay all such damages and costs as shall be adjudged against him for wrongfully suing out such distress warrant.” The statutory condition of such a bond is that “the plaintiff will pay the defendant such damages as he may sustain in case such warrant has been illegally and unjustly sued out.” [E. S. art. 3113.] “The remedy by distress warrant is speedy, effectual and harsh. When the landlord seeks to avail himself of it he must strictly comply with every requirement of the law upon which his right to it depends.” [W. & W. Con. Eep. § 790.] “ Statutory bonds must contain fully and clearly all the conditions prescribed by the statute.” The bond for distress warrant is invalid unless it be conditioned that the plaintiff will pay the defendant such damages as he may sustain in case such warrant has been illegally and unjustly sued out. [W. & W. Con. Eep. § 1286; ante, § 57.]
Eeversed and remanded.